DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the leading and trailing outer edges" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “further including a second barb…including a continuous outer surface having a leading portion and a trailing portion” in lines 1-3. Claim 4 depends from claim 2 which recites “a second barb…including a continuous outer surface having a leading portion and a trailing portion” in lines 9-10. It is unclear if the second barb of claim 4 and its following structure is considered to be the same or in addition to that of claim 1. For the purposes of examination, a second barb including a continuous outer surface having a leading portion and a trailing portion of claim 4 is considered to be a different barb than that of the second barb of claim 2.
Claims 3 and 6-11 depend from rejected claim 2; therefore, are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2-4, 6-9 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herrmann et al. (US 2011/0166597 A1).
Regarding claim 2, Herrmann discloses a barbed suture (suture 200; Figs. 2A-2B) comprising: an elongate body (cylindrical body of suture) including an outer surface having a uniform cross-sectional profile (uniform cylindrical profile of suture that does not contain a retainer 202; Fig. 2B); a first barb (retainer 202) including a continuous outer surface (curved outer surface of retainer 202) having a leading portion and a trailing portion, wherein both the leading and trailing portions of the continuous outer surface extend directly from the outer surface of the elongate body (see annotated Fig. 2B below), and the elongate body defines a first recess (see annotated Fig. 2A below) adjacent the first barb (as the first barb is considered to be only the portion protruding from the elongate body), the first recess spaced from the leading and trailing outer edges of the first barb (see annotated Fig. 2A below).

    PNG
    media_image1.png
    333
    544
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    342
    569
    media_image2.png
    Greyscale

Herrmann discloses barbs (retainers 202) including a continuous outer surface having a leading portion and a trailing portion that extend directly from the outer surface of the elongate body (see annotated Fig. 2B above) but fails to explicitly disclose a second barb opposed to the first barb and including a continuous outer surface having a leading portion and a trailing portion that extend directly from the outer surface of the elongate body.
However, Herrmann teaches bi-directional self-retaining sutures are known in the art in which retainers i.e. “barbs” are grouped and extend in one direction along one portion of the suture and extend in an opposing direction along another portion of the suture for the purpose of resisting movement of the suture through tissue in either direction ([0004]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the barbed suture of Herrmann to include a second barb including a continuous outer surface having a leading portion and a trailing portion that extend directly from the outer surface of the elongate body opposed to the first barb in light of the teachings of Herrmann in order to make the suture bi-directional two resist movement of the suture through tissue in two opposing directions.
Regarding claim 3, Herrmann discloses wherein the continuous outer surface of the first barb is curved (as the outer surface of the retainer 202 curves from the trailing end around an apex to the leading end; Fig. 2B).
Regarding claim 4, Herrmann discloses a second barb (wherein the retainer 202 of Fig. 2B is one of a plurality of retainers; [0022]) longitudinally spaced from the first barb (as the retainers may be longitudinally spaced from one another by a distance L, similar to that shown in Fig. 7B; [0044]) and including a continuous outer surface having a leading portion and a trailing portion that extend directly from the outer surface of the elongate body (as the plurality of retainers are identical to the retainer of Fig. 2B and include a continuous outer surface, leading and trailing portions as discussed above).
Regarding claim 6, Herrmann discloses wherein the elongate body includes a first material, and the first barb is formed of the first material (as the retainer 202 is cut from the elongate body; therefore, is made of the same material as the elongate body; [0027]).
Regarding claims 7-8, Herrmann fails to explicitly disclose the first material being absorbable or non-absorbable.
However, Hermann teaches it is commonly known to form sutures from non-absorbable materials or bio-absorbable materials ([0002]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first material of Herrmann to be either absorbable or non-absorbable, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 9, Herrmann discloses wherein the uniform cross-sectional profile is cylindrical (Fig. 2B).
Regarding claim 11, Herman discloses wherein the elongate body and the first barb are monolithic (as the retainer 202 is cut from the elongate body; therefore, formed from a single suture; [0027]).

Claim(s) 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herrmann et al. (US 2011/0166597 A1) in view of Hadba et al. (US 2010/0211097 A1).
Regarding claim 10, Herrmann fails to disclose wherein the uniform cross-sectional profile is rectangular.
However, Hadba teaches a barbed suture (medical device 100; Fig. 1) having an elongate body (suture portion without barbs; Fig. 1) and barbs (barbs 12), in which the cross-sectional profile of the elongate body may be any one of elliptical, round (i.e. a cylindrical profile as taught by Herrmann), square, star shaped, octagonal, rectangular, polygonal and flat ([0043]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the uniform cross-sectional profile of Herrmann to be rectangular instead of cylindrical as taught by Hadba, since the shape of the claimed cross-sectional profile is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. In the instant case, evidence is not provided that the shape of the cross-section profile is significant as the cross-sectional geometry “may include”, circular, elliptical, square, star-shaped, octagonal, rectangular, and planar ([0044]). In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Response to Arguments
The rejection of claims 2-4, 6, 9 and 11 under pre-AIA  35 U.S.C. 102(e) has been withdrawn in light of applicant’s amendment made 11/29/2022. Specifically, Hermann does not explicitly disclose a second barb opposed to the first barb.
Applicant's arguments filed 11/29/2022 have been fully considered but they are not persuasive. Applicant argues that Hermann does not teach the newly added claim limitation, “the elongate body defines a first recess adjacent the first barb, the first recess spaced from the leading and trailing outer edges of the first barb” stating that the cut 206 is bounded by a body of the self-retaining suture 200 and a trailing edge of the retainer 202. However, as shown above in annotated Fig. 2A, the barb is considered to be only the portion of the retainer 202 that protrudes away from the self-retaining suture 200. At a minimum, the recess indicated is spaced from the leading and trailing outer edges between the bottom of the recess along a line drawn to the leading portion/edge and along a line drawn from the edge of the recess and the self-retaining suture to the leading portion/edge. The trailing edge extends proximal to the leading edge and the recess; therefore, is also spaced away from the recess. It is noted that the claim does not require the entire boundary of the recess to be spaced from the leading and trailing outer edges. Accordingly, Hermann does disclose the amended limitations as claimed.
No additional arguments were made with respect to canceled claim 5, which is now found in amended claim 2; therefore, the previous pre-AIA  35 U.S.C. 103(a) rejection over Hermann has been maintained. Applicants arguments over claims 7-8 and 10 are based on Hermann. Thus, because of the reasons discussed above, the rejections have been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771